An employee of a summer hotel ate all Of his meals in the hotel: He and six other employees, who also ate there, each contfacted typhoid feveir.The Board WaS justified in drawing the inference that the claimant contracted the disease from food supplied by the hotel, and that his disablement was Contracted in the course of his employment and arose therefrom. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, McNamee afid Heffeffian, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim: